J. S34032/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    v.                    :
                                          :
WAYNE FITZGERALD WILLIAMS, II,            :        No. 1909 MDA 2019
                                          :
                         Appellant        :


          Appeal from the Judgment of Sentence Entered July 1, 2019,
               in the Court of Common Pleas of Luzerne County
               Criminal Division at No. CP-40-CR-0003343-2018


BEFORE: PANELLA, P.J., BENDER, P.J.E. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED DECEMBER 23, 2020

        Wayne Fitzgerald Williams, II, appeals from the July 1, 2019 aggregate

judgment of sentence of 132 to 360 months’ imprisonment imposed after he

plead guilty to two counts of involuntary deviate sexual intercourse – person

less than 16 years of age (“IDSI”).1 The Sexual Offender Assessment Board

(“SOAB”) concluded that appellant did not meet the criteria to be classified as

a sexually violent predator (“SVP”).      After careful review, we affirm the

judgment of sentence.

        The trial court summarized the relevant facts and procedural history of

this case as follows:

             On November 6[,] 2018, the Luzerne County District
             Attorney filed a nine (9) count Information docketed
             to number 3343 of 2018 charging [] appellant herein

1   18 Pa.C.S.A. §§ 3123(a)(7).
J. S34032/20


          with three (3) counts of [IDSI], rape, threat of forcible
          compulsion, statutory sexual assault, indecent
          assault, indecent assault on a person less than
          16 years of age, corruption of minors, and terroristic
          threats.    The criminal information alleged that
          [] appellant committed the offenses charged therein
          on or about August 4, 2018.[Footnote 1]

                [Footnote 1] Act 10, the most recent
                legislative update to SORNA became
                effective June 12, 2018. Appellant [pled]
                guilty to sexual offenses which occurred
                on August 4th and 5th of 2018.

          On April 5, 2019, following the conduct of a hearing,
          [] appellant [pled] guilty to two (2) counts of
          [IDSI].[Footnote 2] After a recitation of the factual
          basis for the plea by the assistant district attorney and
          a thorough colloquy of both [] appellant and his
          counsel, the [trial] court accepted [] appellant’s plea
          and scheduled sentencing for a separate date. A
          presentence investigation (PSI) was ordered to be
          completed by the Luzerne County Adult Probation and
          Parole Department prior to sentencing.

                [Footnote 2] [] Appellant [pled] guilty to
                and admitted to facts supporting his
                convictions for IDSI charged at counts
                one (1) and two (2) for criminal conduct
                with the same victim on August 4th and 5th
                of 2018.

          On July 1, 2019, [] appellant appeared before this
          court for sentencing. We considered the submissions
          of the parties, the PSI, and the applicable sentencing
          guidelines. Thereafter, on each of the two counts for
          which he [pled] guilty, we sentenced [] appellant
          within the standard range of the applicable guidelines
          to consecutive terms of incarceration for not less than
          sixty-six (66) months but no more than one hundred
          and eighty (180) months.         The sentences were
          ordered to run consecutively and thus [] appellant’s
          aggregate minimum sentence is one hundred and



                                    -2-
J. S34032/20


            thirty two (132) months to three hundred and sixty
            (360) months.

            During the sentencing hearing, [] appellant’s counsel
            indicated his intention to file a post-sentence motion
            “objecting to the constitutionality of the present
            SORNA” Sexual Offender Registration Notification Act,
            42 Pa.C.S.A. [§] 9799.10 et seq.            We noted
            [] appellant’s objection and overruled it asking the
            assistant    district  attorney     representing   the
            Commonwealth to provide [] appellant with notice of
            his reporting requirements by reading them aloud on
            the record. [] Appellant was not determined to be [an
            SVP] pursuant to 42 Pa.C.S.[A.] §9799.24(e). At the
            conclusion of the sentencing hearing, [] appellant was
            advised of his post-sentence and appellate rights and
            remanded.

            On July 8, 2019, [] appellant filed a counseled post-
            sentence motion raising constitutional challenges to
            SORNA as applied to him. We note that the issues
            that [] appellant raised in his post-sentence motion
            are not precisely the same the [sic] issues raised in
            his concise statement. After careful review, we denied
            appellant’s post-sentence motions by order dated
            October 21, 2019.

            On November 19, 2019, [] appellant filed a notice of
            appeal. Thereafter, we ordered [] appellant to file a
            concise statement pursuant to Pa.R.A.P. 1925(b) and
            directed the Commonwealth to respond thereto.
            [] Appellant’s   concise  statement    of   matters
            complained     of    [on]   appeal   pursuant      to
            Pa.R.A.P. 1925(b) was filed on December 26, 2019
            and was received by the trial court on January 7,
            2020.

Trial court opinion, 2/28/20 at 1-3 (extraneous capitalization, some citations,

and footnote 3 omitted).

      Appellant raises the following issues for our review:




                                     -3-
J. S34032/20


            1.     Whether SORNA II contravenes the 5th, 6th and
                   14th Amendments of the United States
                   Constitution and Article 1, § 1 of the
                   Pennsylvania Constitution as a criminal
                   punishment, without appropriate due process
                   requiring that each fact necessary to support
                   the imposition of punishment over which the
                   court has no control is submitted to a jury and
                   proven beyond a reasonable doubt under
                   Apprendi v. New Jersey, 530 U.S. 466 (2000)
                   and Alleyne v. United States, [570 U.S. 99]
                   (2013)?

            2.     Whether a sentence requiring [a]ppellant to
                   register    under   SORNA     or  SORNA      II,
                   Subchapter H of Act 29 of 2018, is illegal
                   because it imposes a punishment is not
                   statutorily authorized under the Pennsylvania
                   Sentencing Code (42 Pa.C.S.A. § 9721 et seq.)
                   and violates the Separation of Powers Doctrine?

Appellant’s brief at 2.

      The crux of appellant’s argument is that registration requirements under

Revised Subchapter H in SORNA II are punitive in nature and unconstitutional

because they made insufficient changes to SORNA. (Appellant’s brief at 6-20.)

Specifically, appellant contends that Revised Subchapter H violates his due

process rights under the United States and Pennsylvania Constitutions

because it increases punishment based on facts found by the legislature as

opposed to a jury in violation of Apprendi and Alleyne.         (Id.)   For the

following reasons, we disagree.

            When an appellant challenges the constitutionality of
            a statute, the appellant presents this Court with a
            question of law. Our consideration of questions of law
            is plenary. A statute is presumed to be constitutional
            and will not be declared unconstitutional unless it


                                     -4-
J. S34032/20


            clearly, palpably, and plainly violates the constitution.
            Thus, the party challenging the constitutionality of a
            statute has a heavy burden of persuasion.

Commonwealth v. Howe, 842 A.2d 436, 441 (Pa.Super. 2004).

      We find that a brief examination of the recent case law concerning the

various constitutional challenges to sexual offender registration in this

Commonwealth, and the legislative responses thereto, is relevant to the issues

now on appeal.

      On December 20, 2012, the Sex Offender Registration and Notification

Act (“SORNA”), 42 Pa.C.S.A. §§ 9799.10–9799.41, became effective.          The

stated purpose of SORNA was “[t]o bring the Commonwealth into substantial

compliance with the Adam Walsh Child Protection and Safety Act of 2006

(Public Law 109-248, 120 Stat. 587).” 42 Pa.C.S.A. § 9799.10(1). In line

with the federal requirements, SORNA created a three-tier registration system

based upon the severity of the underlying criminal offense. Id. at § 9799.14-

9799.15. An offender that is required to register is subject to prosecution for

failure to comply under 18 Pa.C.S.A. § 4915.1.

      On July 19, 2017, in Commonwealth v. Muniz, 164 A.3d 1189 (Pa.

2017), cert. denied,       U.S.     , 138 S. Ct. 925 (2018), a plurality of our

supreme court held that the registration provisions of SORNA were punitive in




                                      -5-
J. S34032/20

nature, pursuant to the seven-factor test2 set forth in Kennedy v.

Mendoza-Martinez, 372 U.S. 144 (1963). Muniz, 164 A.3d at 1218-1220.

The Muniz court found that application of those registration provisions to

offenders who committed their crimes prior to SORNA’s effective date violated

the   ex post facto   clauses   of   the   United   States   and   Pennsylvania

Constitutions. Id.

      Shortly thereafter, this court extended our Muniz rationale to invalidate

SORNA’s provisions governing the determination of whether a particular

offender is an SVP. Specifically, in Commonwealth v. Butler, 173 A.3d 1212

(Pa.Super. 2017) (“Butler I”), reversed, 226 A.3d 972 (Pa. 2020)

(“Butler II”), we held that the provision of SORNA requiring a court to

designate a defendant as an SVP by clear and convincing evidence violates

the federal and state constitutions because it increases a defendant’s criminal




2The seven factors for determining whether a statute is punitive in nature are
commonly referred to as the Mendoza-Martinez factors:

            [w]hether the sanction involves an affirmative
            disability or restraint[;] whether it has historically
            been regarded as a punishment[;] whether it comes
            into play only on a finding of scienter[;] whether its
            operation will promote the traditional aims of
            punishment—retribution and deterrence[;] whether
            the behavior to which it applies is already a crime[;]
            whether an alternative purpose to which it may
            rationally be connected is assignable for it[;] and
            whether it appears excessive in relation to the
            alternative purpose assigned . . . .

Kennedy, 372 U.S. at 168-169 (internal footnotes omitted).


                                     -6-
J. S34032/20

penalty without the fact-finder’s making necessary factual findings beyond a

reasonable doubt. Butler I, 173 A.3d at 1218.

       In response to Muniz and Butler I, the Pennsylvania General Assembly

revised SORNA by passing Acts 10 and 29 of 2018 (also referred to as

“SORNA II”).3 The express purpose of both legislative enactments was to cure

SORNA’s constitutional defects. See 42 Pa.C.S.A. § 9799.51(b)(4) (stating,

“it is the intention of the General Assembly to address [Muniz and Butler].”).

The new statute divides sex offender registration into two categories,

depending on the date that the underlying offense occurred.        Specifically,

through Act 10, as amended in Act 29, the General Assembly created

Subchapter I, which addresses sexual offenders who committed an offense on

or after April 22, 1996, but before SORNA’s effective date, December 20,

2012. See 42 Pa.C.S.A. §§ 9799.52. Our General Assembly also modified

Subchapter H’s registration requirements for those offenders convicted of

committing offenses that occurred on or after December 20, 2012, which is

relevant to the case sub judice. Id. at § 9799.11(c).

       Thereafter, on March 26, 2020, our supreme court reversed Butler I,

concluding that the stated purpose of Revised Subchapter H was non-punitive

in nature. Butler II, 226 A.3d at 987. Specifically, the Butler II court held

that   “the    procedure   for   designating   individuals   as   SVPs   under




3 See Act of Feb. 21 2018, P.L. 27, No. 10 (“Act 10”); Act of June 12, 2018,
P.L. 1952, No. 29 (“Act 29”).


                                     -7-
J. S34032/20

Section 9799.24(e)(3) is not subject to the requirements of Apprendi and

Alleyne and remains constitutionally permissible.” Id. at 976.

      Although Butler II may initially appear dispositive of this matter, we

emphasize that Butler II concerns the registration provisions of Revised

Subchapter H applicable to SVPs. In this case, the SOAB concluded that

appellant did not meet the criteria for designation as an SVP.       (Notes of

testimony, 7/1/19 at 2; trial court opinion, 2/28/20 at 3.)        Accordingly,

Butler II   is   not   applicable   to   him.    See    Commonwealth         v.

Muhammad,          A.3d      , 2020 WL 6245269 at *6 n.6 (Pa.Super. filed

October 23, 2020) (stating, “[t]he trial court herein did not designate

Appellant [as] an SVP, so this case does not relate in any way to SORNA’s SVP

provisions or to the analysis of the SVP provisions in Butler”); see also

Commonwealth v. Torsilieri, 232 A.3d 567, 572 n.2 (Pa. 2020) (holding

that, “as Butler II involves provisions related to the SVP designation process,

it is not relevant to Appellee, who was not designated an SVP”).

      Recently, on June 16, 2020, our supreme court was faced with

addressing the constitutionality of the provisions in Revised Subchapter H that

are applicable to non-SVPs in Torsilieri, infra. In Torsilieri, a defendant

was convicted of aggravated indecent assault and indecent assault and

claimed that SORNA II was unconstitutional on its face by creating an

irrebuttable presumption that all sexual offenders pose a high risk of

recidivism. Id. at 572-573. The defendant argued that the presumption that



                                     -8-
J. S34032/20

all sex offenders are dangerous and pose a high risk of recidivism,

necessitating registration, was not supported by current research and

threatens public safety by preventing the re-integration of offenders as

law-abiding citizens.   Id.   The trial court agreed, finding the registration

provisions of Revised Subchapter H unconstitutional based largely on the

scientific evidence the defendant had advanced at the hearing. Id. at 574-

575. However, on appeal, the Torsilieri court did not reach the merits of any

of the constitutional claims at issue, determining instead that the factual

record was not sufficiently developed in the trial court and that a remand was

necessary to determine whether Revised Subchapter H amounts to criminal

punishment. Id. at 587-588.4

      Turning to the instant matter, our review reveals that appellant fails to

make a cogent argument attacking SORNA II as unconstitutional. The record

reflects that although appellant identified several aspects of SORNA II that

have remained virtually unchanged since SORNA I, he failed to conduct a

thorough analysis of the Mendoza-Martinez factors in his brief, nor

demonstrated that the registration provisions of Revised Subchapter H




4 We further recognize that during the pendency of this appeal, our supreme
court decided Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020), on
July 21, 2020.      In Lacombe, our supreme court held that Revised
Subchapter I of SORNA II is non-punitive and does not violate the
constitutional prohibition against ex post facto laws. Id. at 626-627. As
Lacombe applies only to Revised Subchapter I, and the registration
requirements at issue in the instant matter arise under Revised Subchapter H,
Lacombe is not relevant to our disposition.


                                     -9-
J. S34032/20

applicable to non-SVPs “clearly, palpably, and plainly violate the state and

federal ex post facto clauses.” See Commonwealth v. Cosby, 224 A.3d

372, 431 (Pa.Super. 2019) (holding that appellant failed to develop his

challenge to the constitutionality of SORNA II where he cited, but did not

adequately apply, the Mendoza-Martinez test to challenged provisions of

SORNA II), appeal granted in part, 236 A.3d 1045 (Pa. 2020).5 It follows

that such discussion would be critical to any analysis of whether the

registration provisions of Revised Subchapter H of SORNA II applicable to

non-SVPs are punitive and, thus, unconstitutional.

      Moreover, we note that, unlike the defendant in Torsilieri, appellant

did not adequately argue that Revised Subchapter H deprived him of

procedural due process because it creates an irrebuttable presumption of

recidivism, thus depriving him of his right to his reputation without notice and

opportunity to be heard. Accordingly, for all the foregoing reasons, appellant’s

first claim must fail.

      Appellant next argues that Revised Subchapter H is unconstitutional

because it violates the separation of powers doctrine by effectively removing

the trial court’s ability to fashion an individualized sentence. (Appellant’s brief

at 20-26.) We find that the trial court comprehensively addressed this claim




5 Our supreme court’s partial grant of allowance of appeal in Cosby was on
grounds unrelated to the constitutionality of SORNA II.


                                      - 10 -
J. S34032/20

in its February 28, 2020 opinion, and we adopt its well-reasoned analysis as

our own:

           Appellant asks if SORNA violates the separation of
           powers doctrine. In answer, we submit that it does
           not. The General Assembly has “the exclusive power
           to pronounce which acts are crimes, to define crimes,
           and to fix the punishment for all crimes.”
           Commonwealth v. Martin, 205 A.3d 1247
           (Pa.Super. 2019)[, q]uoting Commonwealth v.
           Eisenberg, 98 A.3d 1268 (Pa. 2014). The legislature
           has authorized the courts to use discretion and impose
           specific punishments. 42 Pa.C.S.[A.] § 9721. While
           SORNA being characterized as a punishment had
           necessary effect on the retroactive application of its
           provisions in Muniz, we see no reason why
           characterizing   SORNA’s       requirements     as   a
           punishment would diminish the authority of the
           General Assembly to impose such a sanction.
           Accordingly, [a]ppellant’s second issue is without
           merit.

Trial court opinion, 2/28/20 at 7 (citation formatting amended).

     For all the foregoing reasons, we find that appellant has failed to satisfy

his burden to prove that the applicable registration provisions in Revised

Subchapter H “clearly, palpably, and plainly” violate the constitution. Cosby,

224 A.3d at 431; see also Howe, 842 A.2d at 441. Accordingly, we affirm

appellant’s July 1, 2019 judgment of sentence.

     Judgment of sentence affirmed.




                                    - 11 -
J. S34032/20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/23/2020




                          - 12 -